Exhibit 10.2

 

GRAPHIC [g320141kei001.jpg]

 

Michael P. Connors

 

Chairman and

 

Chief Executive Officer

 

December 16, 2011

 

David Whitmore

CEO – Compass & Vice Chairman, ISG

 

Dear David:

 

As we have discussed, I am very pleased with the integration progress of Compass
and ISG and the overall power of the combination success we have demonstrated
with our clients this year. Since we are ahead of schedule with our integrated
organization and the broader portfolio of products and services we are ready for
our next step to continue the momentum in 2012.

 

This letter will confirm our offer for you to assume the position of
President-ISG Americas based in Stamford, CT. in addition to continuing in your
role as Vice Chairman of ISG.

 

Effective January 1,2012 your base salary will be $475,000 with an Annual
Incentive Plan ( AIP) target of $355,000. You will also receive a 100,000
Special Restricted Stock Unit (RSU) grant with four year ratable vesting. In
addition, you will receive our standard Change in Control Agreement. To help you
and Monica with your relocation to the U.S. for 2012 only we will provide you
with relocation housing assistance of $5000 per month and up to $10,000 in 2012
of incidental travel expense to/from the UK.  You understand that your current
UK housing situation is your responsibility.

 

David, as you know we have good business momentum and provided the
macro-economic environment does not slow down client demand, we are well
positioned for a very successful 2012.  I am glad you will be joining me and our
small but very effective ISG team in Stamford next year.

 

Please sign and return a fully executed copy to me.

 

Sincerely,

 

 

 

 

 

/s/ Michael P. Connors

 

 

 

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

/s/ David Whitmore

 

 

David Whitmore

 

 

 

 

 

Date:

December 16, 2011

 

 

Information Services Group, Inc.

t: 203 517 3102

Two Stamford Plaza

f: 203 517 3199

281 Tresser Boulevard, Stamford, CT 06901

www.informationsg.com

 

--------------------------------------------------------------------------------